DETAILED ACTION
Claims 1-13 are pending.
The office acknowledges the following papers:
Patent application filed on 10/7/2020.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 10/16/2019.

Drawings
The Examiner contends that the drawings submitted on 10/7/2020 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Processor system including array of PEs, arithmetic circuits, and parallel compute units controlled by common controller”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “a resistor storing an operation result by the plurality of arithmetic units” (Emphasis added). Claim 10 recites a similar limitation. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the function is performed or result is achieved (see MPEP 2163.03). The specification includes no mentions of the term “resistor” that stores operation results. Thus, the original claimed limitations failed to convey to one skilled in the art that full possession of the claimed invention is present in the specification at the time of filing 
Claim 11 is rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “a resistor storing an operation result by the plurality of arithmetic units” (Emphasis added). Claim 10 recites a similar limitation. The specification includes no mentions of the term “resistor” that stores operation results. The specification and figure 2 element 12 details a register storing operation outputs. For examination purposes, the limitation is interpreted as “a register storing an operation result by the plurality of arithmetic units.”
Claim 11 is rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-13 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Vantrease et al. (U.S. 2019/0236049).
As per claim 1:
Vantrease disclosed a semiconductor device comprising: 
a data path including a plurality of processor elements (Vantrease: Figures 1 and 7-8 elements 700-702 and 800, paragraphs 22 and 69-76)(The systolic array includes a plurality of PEs receiving input data sets and weights.); 
a state transition management unit managing a state of the data path (Vantrease: Figures 6-7 elements 604-606 and 700-702, paragraphs 58-61)(The computation controller (i.e. state transition management unit) controls the loading of inputs and weights to the computing engine.); and 
a parallel computing unit in which an input and an output of data is sequentially carried out (Vantrease: Figures 6-7 and 9A-D element 604, paragraphs 26, 58, and 84-97)(Input and output data is sequentially sent through the computing engine cycle-by-cycle.), 

As per claim 2:
Vantrease disclosed the semiconductor device according to claim 1, 
wherein the data path further comprises a dedicated arithmetic unit whose function is fixed (Vantrease: Figures 6 element 610, paragraph 62)(The output buffer includes adders to accumulate partial sums from the computing engine.), and 
the plurality of processor elements has a general arithmetic unit capable of changing operation contents (Vantrease: Figure 8 elements 800, 810, and 814, paragraphs 26 and 77-79).
As per claim 3:
Vantrease disclosed the semiconductor device according to claim 1, 
wherein the same state is repeated in a period of time of a plurality of cycles by the state transition management unit (Vantrease: Figures 6-7 and 9A-D element 604, paragraphs 26, 58-59, and 84-97)(Input and output data is sequentially sent through the computing engine cycle-by-cycle for a same convolution operation.).
As per claim 4:
Vantrease disclosed the semiconductor device according to claim 1, 
wherein the state transition management unit reads, from a memory, a descriptor prescribing the state of the data path, and transitions the state of the data path according 
As per claim 12:
Vantrease disclosed a control method of a semiconductor device, the semiconductor device including a plurality of processor elements, a data path having a switch that is connected to each of the plurality of processor elements, a state transition management unit managing a configuration of the data path, and a parallel computing unit in which an input and an output of data are sequentially carried out, the method comprising: 
a first processing step in which the state transition management unit makes a configuration of the data path a first configuration (Vantrease: Figures 2 and 6-7 elements 200-204, 604-606, and 700-702, paragraphs 27-29, 53, 56, and 58-61)(The computation controller (i.e. state transition management unit) controls the loading of inputs and weights to the computing engine. The controller controls operation of the neural network processor for a first operation requested by the host interface.) and a processing is performed by the data path having the first configuration (Vantrease: Figures 6-7 and 9A-D element 604, paragraphs 26, 58, and 84-97)(Input and output data is sequentially sent through the computing engine cycle-by-cycle based on received instructions.); and 
a second processing step in which the state transition management unit makes a configuration of the data path a second configuration different from the first configuration 
As per claim 13:
Vantrease disclosed the control method of a semiconductor device according to claim 12, 
an operation is performed by the parallel computing unit before the first processing step (Vantrease: Figure 6 elements 602, 614, and 618, paragraphs 54-55 and 57)(The DMA controller transfers data between the external memory and neural network processor. This occurs prior to controlling the loading of inputs into the computing engine.), and 
an operation result is supplied to the data path (Vantrease: Figure 6 element 610, paragraph 62)(The output buffer includes a set of registers to store execution results from the computing engine.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease et al. (U.S. 2019/0236049), in view of Official Notice.
As per claim 5:
Vantrease disclosed the semiconductor device according to claim 4, 
wherein the state of the data path is prescribed by a plurality of descriptors different from each other (Vantrease: Figure 6 elements 606-608, paragraphs 57-59)(The computation controller (i.e. state transition management unit) controls execution of the computing engine according to instruction opcodes (i.e. descriptor) within the state buffer. Official notice is given that neural networks can execute a plurality of instructions on a processor array for the advantage of performing different types programs. Thus, it would have been obvious to one of ordinary skill in the art to implement a plurality of instructions executable by the computing engine of Vantrease.).
As per claim 6:
Vantrease disclosed the semiconductor device according to claim 5, further comprising a plurality of DMA controllers (Vantrease: Figure 6 element 618, paragraphs 54 and 57)(Official notice is given that multiple DMA controllers can be implemented for the advantage of increased data transmission speeds. Thus, it would have been obvious to one of ordinary skill in the art to implement multiple DMA controllers in Vantrease.), 
wherein the plurality of DMA controllers operates so as to send and receive data between an external memory and the data path (Vantrease: Figure 6 elements 602, 614, and 618, paragraphs 54-55 and 57)(The DMA controller transfers data between the 
As per claim 7:
Vantrease disclosed the semiconductor device according to claim 6, 
wherein the parallel computing unit comprises: 
a local memory storing data to be operated between the data and sequentially inputted data (Vantrease: Figures 8 and 9A-D elements 802-806, paragraphs 73, 76, and 84-97)(The input registers store input data sequentially sent through the PEs.); 
a plurality of arithmetic units performing an operation between the sequentially inputted data and data read from the local memory (Vantrease: Figure 8 elements 810-814 and 824-826, paragraphs 77-79); 
a resistor storing an operation result by the plurality of arithmetic units (Vantrease: Figure 6 element 610, paragraph 62)(In view of the above 112(b) rejection, the limitation is interpreted as a register storing an operation result. The output buffer includes a set of registers to store execution results from the computing engine.); and
a selector selecting sequentially outputted data from the resistor (Vantrease: Figure 6 element 610, paragraph 62)(In view of the above 112(b) rejection, the limitation is interpreted as a register storing an operation result. Execution results are output to the output buffer. These results are selected for accumulation and output as a final value to the state buffer.).
As per claim 8:

wherein the data path includes a switch connected between each of the plurality of processor elements and a data bus (Vantrease: Figure 7 elements 700-702, paragraphs 65-69)(Official notice is given that PEs in an array can be connected by switches for the advantage of increased flexibility in data routing. Thus, it would have been obvious to one of ordinary skill in the art to implement switches connecting the PEs of the computing engine.), 
each of the plurality of processor elements includes a general computing unit  (Vantrease: Figure 8 elements 810-814 and 824-826, paragraphs 77-79) and a management memory (Vantrease: Figure 7 elements 700-702, paragraphs 65-69)(Official notice is given that switches can include configuration memory for the advantage of increased flexibility in data routing. Thus, it would have been obvious to one of ordinary skill in the art to implement switches with configuration memory connecting the PEs of the computing engine.), 
a plurality of pieces of state information prescribing states of the general computing unit and the switch are stored in the management memory (Vantrease: Figure 7 elements 700-702, paragraphs 65-69)(In view of the above official notices, the added switches include configuration memory for controlling the added switches. The configuration data controls what data inputs are sent to each PE and what data outputs are sent out of each PE.), and 
predetermined information is designated from the plurality of pieces of state information stored in the management memory  (Vantrease: Figure 7 elements 700-702, paragraphs 65-69)(In view of the above official notices, the added switches include 
As per claim 9:
Vantrease disclosed the semiconductor device according to claim 8, 
wherein the state transition management unit reads a descriptor from a memory, and designates state information corresponding to the read descriptor from the plurality of pieces of state information (Vantrease: Figure 6 elements 606-608, paragraphs 57-59)(The computation controller (i.e. state transition management unit) controls execution of the computing engine according to instruction opcodes (i.e. descriptor) within the state buffer.).
As per claim 10:
Claim 10 essentially recites the same limitations of claim 7. Claim 10 additionally recites the following limitations:
the data selected by the selector is supplied to the data path (Vantrease: Figure 6 element 608-610, paragraph 62)(Execution results are output to the output buffer. These results are selected for accumulation and output as a final value to the state buffer.).
As per claim 11:
Vantrease disclosed the semiconductor device according to claim 10, 
wherein the state transition management unit includes a plurality of unitary state transition management units (Vantrease: Figures 6-7 elements 604-606 and 700-702, paragraphs 58-61)(The computation controller (i.e. state transition management unit) controls the loading of inputs and weights to the computing engine. Official notice is 
the plurality of unitary state transition management units designate a different state with respect to a corresponding data path (Vantrease: Figures 6-7 elements 604-606 and 700-702, paragraphs 58-61)(In view of the above official notice, each computation controller configures each neural network processor for different operations.).

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Lai et al. (U.S. 2021/0011288), taught neural network distribution.
Power et al. (U.S. 2020/0089506), taught improving convolutions.
Vantrease et al. (U.S. 2019/0294413), taught accelerated MAC operations.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183